Citation Nr: 1530801	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-08 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been received to reopen the claim of entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from September 1948 to April 1949, from June 1952 to June 1956, and from July 1956 to January 1961.  He died in October 1997.  The appellant is the Veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) from a December 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in January 2011, a statement of the case was issued in December 2012, and a substantive appeal was received in February 2013.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed December 2008 Board decision, entitlement to service connection for the cause of the Veteran's death was denied.  

2.  Additional evidence received since the Board's December 2008 decision is new and relates to an unestablished fact necessary to substantiate the claim of service connection for the cause of the Veteran's death, and raises a reasonable possibility of substantiating the claim.  

3.  The Veteran died in October 1997 at the age of 66.  The cause of death was sepsis syndrome due to enterococcal bacteremia.  Cerebral vascular disease was listed as a significant condition contributing to the Veteran's death. 
 
4.  At the time of the Veteran's death, service connection was in effect for duodenal ulcer, evaluated 60 percent disabling; chronic sinusitis, evaluated 30 percent disabling; and pyelonephritis, evaluated 10 percent disabling. 
 
5.  The weight of the evidence is against a finding that a relationship exists between the Veteran's military service and his death, to include consideration of his service-connected ulcer, sinusitis and pyelonephritis.


CONCLUSIONS OF LAW

1.  The December 2008 Board decision denying entitlement to service connection for the cause of the Veteran's death is final.  38 U.S.C.A. § 7104 (West 2002).

2.  New and material evidence has been received since the December 2008 Board decision denying entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

In October 2010, a VCAA letter was sent to the appellant with regard to her claim.  The letter notified the appellant of what information and evidence is needed to substantiate the claim, as well as what information and evidence must be submitted by the claimant, what information and evidence will be obtained by VA, and the evidence necessary to support an effective date.  Id; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such letter complied with Hupp.  Accordingly, no further development is required with respect to the duty to notify.

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings:  The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the appellant's hearing the issue was identified, the undersigned discussed the need for evidence supporting a relationship of the Veteran's death to service or to the Veteran's service-connected disabilities.  

The Board also finds that VA has complied with all assistance provisions of the VCAA.  The evidence of record contains the Veteran's service treatment records and post-service treatment records, and lay statements and testimony from the appellant.  There is no indication of relevant, outstanding records that would support the claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  Opinions were sought which will be discussed below, the most recent opinion being rendered in December 2010.  There is no argument or indication that the opinions regarding the claim are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

For all the foregoing reasons, the Board concludes that VA's duties to the appellant have been fulfilled with respect to the issue on appeal.

New & Material Evidence

Even where the RO determines that new and material evidence has been received to reopen a claim, or that an entirely new claim has been received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence is existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In December 2008, the Board denied entitlement to service connection for the cause of the Veteran's death.  The appellant did not file a notice of appeal with the United States Court of Appeals for Veterans Claims.  The Board's decision is final.  38 U.S.C.A. § 7104.  

In September 2010, the appellant filed a petition to reopen her claim of entitlement to service connection for the cause of the Veteran's death.  See 09/10/2010 VBMS entry, Correspondence.  In support of her claim to reopen, she submitted March 2010 correspondence from G.D.D., M.D., which contained an opinion regarding the Veteran's cause of death.  See 09/10/2010 VBMS entry, Correspondence.  For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  As the opinion addresses an element of the claim not previously established, such evidence raises a reasonable possibility of substantiating the claim.

For the above reasons, the claim of service connection for the cause of the Veteran's death is reopened.  38 U.S.C.A. § 5108.  

As the Board has determined that new and material evidence has been received, it is necessary to consider whether the appellant would be prejudiced by the Board proceeding to a decision on the merits.  In this case, the appellant has been given an opportunity to submit medical evidence, personal statements, lay statements, and testimony.  The VCAA letter included information concerning service connection as to the claimed issue.  In the December 2012 Statement of the Case, the issue was essentially considered on the merits on a de novo basis.  The appellant has been provided with ample opportunity to provide evidence in support of the claim.  Accordingly, the Board finds that the appellant would not be prejudiced by its review of the merits at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection for the cause of the Veteran's death

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  38 U.S.C.A. § 1310.  The cause of a veteran's death will be considered to be due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

In this case, the Veteran died in October 1997 at the age of 66, nearly forty years after leaving service.  At the time of his death, service connection was in effect for duodenal ulcer, which was rated 60 percent disabling, chronic sinusitis, which was rated 30 percent disabling, and pyelonephritis, which was rated 10 percent disabling.  The death certificate listed the Veteran's cause of death as sepsis syndrome due to enterococcal bacteremia.  Cerebral vascular disease was listed as a significant condition contributing to the Veteran's death. 

In order to establish service connection for death, there must be (1) evidence of death; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 (1999).  Elements (1) and (2) have been met; however, as will be discussed below element (3) pertaining to a medical nexus between the Veteran's service-connected disabilities and his death has not been met.

The appellant asserts argues that the Veteran's service-connected disabilities "weakened his immune system to the point that his body was unable to fight off this infection that killed him."  See 01/22/98 VBMS entry, VA 21-4138 Statement in Support of Claim.  She further argued that a blood transfusion during the Veteran's terminal hospitalization in 1997 is proof that his service-connected ulcer disability contributed to his death.  See also 06/16/2015 VBMS entry, Hearing Testimony.  

In support of her claim, the appellant has submitted two statements from G.D.D., M.D.

Correspondence dated in December 2005 from Dr. G.D.D. states that sinusitis, gastrointestinal bleeding and urinary tract problems were noted in the Veteran's terminal hospitalization records and his service-connected disabilities contributed to his terminal illness.  See 12/21/2005 VBMS entry, Correspondence.  Dr. G.D.D. did not explain how or why the mere notation of a medical problem was proof that such contributed to the Veteran's death. 

Correspondence dated in March 2010 from Dr. G.D.D. reflects that materials from the appellant were reviewed.  See 09/10/2010 VBMS entry, Correspondence.  Dr. G.D.D. recalled that the Veteran had been on anticoagulants for a long time and was maintained at a high level of anti-coagulation.  He had bleeding in the urine and stool possibly related to the anti-coagulation.  He required blood transfusions.  Dr. G.D.D. remembered that the infection on arrival at the hospital required hospitalization (sinusitis diagnosed).  

Dr. G.D.D. opined that it was certainly possible that the Veteran being taking off Coumadin led to blood clots and contributed to his death.  Dr. G.D.D. stated that the linkage of duodenal ulcer, sinusitis, and pyelonephritis by direct linkage was not appropriate.  Dr. G.D.D. explained that these conditions can cause death if their complications are severe, but the Veteran's death was not directly related to direct complications of any one of these illnesses.  Instead, Dr. G.D.D. opined that the Veteran's death was indirectly related to these service-connected disabilities as the reason for the Veteran's return to the VA hospital was because of infection and the bleeding in the urine could be related to pyelonephritis.  

Dr. G.D.D. explained that the two service-connected conditions could have been related to hospitalization and a change in medication.  This resulted in stopping Coumadin and blood clots.  Dr. G.D.D. reasoned that the service-connected disabilities led to his death, not as a direct cause of death, but as initiating reasons for hospitalization and management that led to complications that caused his death.  

It was further noted in Dr. G.D.D.'s letter that there were other circumstances complicating the events leading to death, such as hyperthermia.  There was also evidence that Haldol may have played a role in inducing the neuroleptic malignant syndrome.  This was an appropriate use of Haldol and the complication was a rare serious complication of Haldol administration.  Dr. G.D.D. noted that the October 1997 discharge summary stated that the Veteran was 66 years old with a history of COPD, CHF with ischemic myopathy (EF 35.4%) and history of diastolic dysfunction.  He was status post - CVA in 1979, who was admitted with progressive dyspnea, fever and confusion.  He was intubated in triage.  He had been on vacation in Kentucky and had a cough for two days.  He was admitted on Coumadin.  He was treated with antibiotics and fever recorded at 108.5 that evening.  He was given Haldol for agitation.  He also developed thrombocytopenia.  His mental status continued to decline and he died on October [redacted], 1997.  

Dr. G.D.D. stated that in reviewing the hospital records there was evidence of sinusitis.  There was also evidence of GI bleeding.  There was evidence of urinary infection/S.C. pyelonephritis.  Therefore, after these years of study by the VA with reviews, the record shows evidence of these three service-connected conditions in this last hospitalization of the Veteran's life.  Many other factors were present leading to his death.  The record shows these service-connected conditions and Dr. G.D.D. believes they contributed to the Veteran's death.  

The record contains several medical opinions against the claim.  First, the death certificate itself does not mention any service-connected disability.  See 10/22/1997 VBMS entry, Death Certificate.  Again, the death certificate reflects that the immediate cause of death was sepsis syndrome due to (or as a consequence of) enterococcal bacteremia.  Other significant conditions contributing to death but not resulting in the underlying cause was cerebral vascular disease.  The death certificate does not reference any of the service-connected disabilities.

A VA physician in May 1999 determined that the Veteran's "death was not related to his service-connected duodenal ulcer, chronic sinusitis or pyelonephritis."  He additionally found that "the death was not caused by transfusion."  See 05/21/1999 VBMS entry, VA Examination.

In May 2003, an Independent Medical Examination (IME) was conducted by Dr. J.P.F.  See 05/28/2003 VBMS entry, Third Party Correspondence.  Dr. J.P.F. reviewed the Veteran's claims folder, the service treatment records, and the autopsy report.  Based upon his review, Dr. J.P.F. ruled out any possibility of a relationship between the Veteran's death and his service-connected disabilities: 

This is an extremely atypical illness.  The best explanation I can come up with is that he presented with respiratory failure related to an exacerbation of his C[hronic] O[bstructive] P[ulmonary] D[isorder] (possibly as a consequence of a viral respiratory infection), received succinylcholine in preparation for endotracheal intubation and suffered the explosive onset of malignant hyperthermia.  His subsequent course was the consequence of ongoing respiratory failure and complications of the malignant hyperthermia.  I am unable to relate this illness to his service-connected disabilities of peptic ulcer disease, sinusitis or pyelonephritis.  In my opinion, it is unlikely that any of this veteran's service-connected disabilities caused or contributed to his death. 

In December 2010, a VA examiner reviewed the applicable records.  The VA examiner noted that the Veteran died of respiratory failure.  The subsequent events during his hospitalization appeared to be secondary to this primary condition.  The presence of pyelonephritis, sinusitis and duodenal ulcers thoughts possibly complicating his treatment did not appear to have been causative to his death as the conditions appear to have been stable until he began having organ failure which resulted in the need for transfusions, bleeding, and ultimately sepsis and demise of the Veteran.  The pyelonephritis did not appear to be an acutely active problem as the Veteran did not present with renal insufficiency at admission and renal function was preserved even in the face of rhabdomyolysis.  The Veteran was discovered to have sinusitis but this would not and does not usually result in respiratory failure.  In this Veteran it would be unlikely that his respiratory failure was caused by his sinusitis, especially with his presentation of COPD.  It does not appear at this time after thorough review or provided records and previous opinions that the Veteran's service-connected history of duodenal ulcer, sinusitis, or pyelonephritis contributed to his death in a way that would have been altered by their absence.  Even without these conditions it is unlikely that this Veteran's outcome would have been significantly different or altered meaningfully.  

With regard to the medical opinions of record, where the Board is presented with conflicting medical evidence, it is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Court has held that the Board must determine how much weight is to be attached to each medical opinion of record.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Greater weight may be placed on one medical professional's opinion over another, depending on factors such as reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994); see also Wensch v. Principi, 15 Vet. App. 362, 367 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases).

Adequate reasons and bases, in short, must be presented if the Board adopts one medical opinion over another.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. 444, 448-9 (2000).  In some cases, the physician's special qualifications or expertise in the relevant medical specialty or lack thereof may be a factor.  In every case, the Board must support its conclusion with an adequate statement of its reasoning of why it found one medical opinion more persuasive than the other.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In this case, the Board finds that the opinions of the May 2003 and December 2010 examiners are more probative than the opinions of Dr. G.D.D.  

The initial opinion of Dr. G.D.D. was essentially conclusory in nature.  He merely stated without cogent explanation that the Veteran's death was due to service-connected disabilities because these disabilities were present during his terminal hospitalization.  No rationale was provided as to how these disabilities actually led to the Veteran's death, or why they were not listed on the Veteran's death certificate.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.]  This initial opinion thus carries relatively little weight of probative value.  

With regard to Dr. G.D.D.'s September 2010 correspondence, such opinion specifically determines that there is no direct linkage between the Veteran's service-connected conditions and his death.  Dr. G.D.D. opined that the Veteran's death was not directly related to direct complications of one of his service-connected conditions.  Rather, Dr. G.D.D. concluded that his death was indirectly related to his service-connected conditions.  While Dr. G.D.D. concluded that his service-connected conditions contributed to his death, he explained that such finding was based on an indirect relationship.  Initially, the Board notes that such opinion does not appear to be based on the entirety of the medical record, but rather on documents submitted by the appellant.  Notwithstanding this, however, Dr. G.D.D.'s opinion does not lead to a finding that the Veteran's service-connected disabilities were the principal or a contributory cause of death as required per § 3.312.  Dr. G.D.D. uses the term "contributed" in formulating an opinion but explained that this contribution was on an indirect basis, rather than a direct basis.  In formulating a rationale, Dr. G.D.D. opined that the service-connected conditions could have been related to hospitalization and a change in medication.  Both Federal regulation and case law preclude granting service connection predicated on a result of speculation or mere possibility.  38 C.F.R. § 3.102; see Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); see Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus); see also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (doctor's statement framed in terms such as "could have been" is not probative).  While Dr. G.D.D. discusses the Veteran's service-connected disabilities in connection with the conditions the Veteran was suffering from at the time of his hospitalization, such opinion does not lead to a finding that the Veteran's service-connected disabilities contributed substantially or materially to cause death or aided or lent assistance to the production of death.  

As explained by the December 2010 VA examiner, the Veteran's service-connected disabilities did not contribute to his death in a way that would have been altered by their absence.  Even without these conditions it is unlikely that the outcome would have been significantly different or altered meaningfully.  The examiner explained that his conditions did not cause his death and appeared to be stable until he began to experience organ failure.  The May 2003 VA examiner explained that his death was due to the consequence of ongoing respiratory failure and complications of malignant hyperthermia, rather than contribution by his service-connected disabilities.  

As detailed above, the May 2003 and December 2010 examiners with appropriate expertise had the opportunity to review the medical and lay evidence of record, provided negative etiological opinions and provided a clear rationale in support of the conclusions.  See Boggs v. West, 11 Vet. App. 334 (1998).  Given the depth of the examination reports, and the fact that the opinions were based on a review of the applicable record, the Board finds such opinions are probative and material to the appellant's claim.  See Owens v. Brown, 7 Vet. App. 429 (1995).  Such opinions are congruent with the death certificate, as well as the 1999 VA opinion, that the Veteran's service-connected disabilities did not contribute to his death.

The Board has considered the appellant's contention that a relationship exists between the Veteran's cause of death and his service-connected disabilities.  The appellant, however, is not competent to offer an opinion as to the etiology of the Veteran's cause of death as she does not have the requisite medical expertise.  Indeed, an appellant's ability to render an opinion of etiology is limited to observable, immediate cause-and-effect relationships, such as a fall leading to a broken leg.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In sum, the Board is compelled to conclude that the preponderance of the evidence is against the claim of service connection for the cause of the Veteran's death.  It follows that the Board is unable to find such a state of approximate balance of the positive evidence to otherwise warrant a favorable decision.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


